

117 HR 776 IH: Dropbox Access Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 776IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Ms. Scanlon (for herself, Ms. Garcia of Texas, and Ms. Escobar) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to require States to provide secured drop boxes for voted absentee ballots in an election for Federal office, and for other purposes.1.Short titleThis Act may be cited as the Dropbox Access Act. 2.Requiring States to provide secured drop boxes for voted absentee ballots in elections for Federal office(a)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and(2)by inserting after section 303 the following new section:304.Use of secured drop boxes for voted absentee ballots(a)Requiring use of drop boxesIn each county in the State, each State shall provide in-person, secured, and clearly labeled drop boxes at which individuals may, at any time during the period described in subsection (b), drop off voted absentee ballots in an election for Federal office.(b)Minimum period for availability of drop boxesThe period described in this subsection is, with respect to an election, the period which begins 45 days before the date of the election and which ends at the time the polls close for the election in the county involved.(c)Accessibility(1)In generalEach State shall ensure that the drop boxes provided under this section are accessible for use—(A)by individuals with disabilities, as determined in consultation with the protection and advocacy systems (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) of the State; and(B)by individuals with limited proficiency in the English language.(2)Determination of accessibility for individuals with disabilitiesFor purposes of this subsection, drop boxes shall be considered to be accessible for use by individuals with disabilities if the drop boxes meet such criteria as the Attorney General may establish for such purposes.(3)Rule of constructionIf a State provides a drop box under this section on the grounds of or inside a building or facility which serves as a polling place for an election during the period described in subsection (b), nothing in this subsection may be construed to waive any requirements regarding the accessibility of such polling place for the use of individuals with disabilities or individuals with limited proficiency in the English language.(d)Number of drop boxes(1)Formula for determination of numberThe number of drop boxes provided under this section in a county with respect to an election shall be determined as follows:(A)In the case of a county in which the number of individuals who are residents of the county and who are registered to vote in the election is equal to or greater than 20,000, the number of drop boxes shall be a number equal to or greater than the number of such individuals divided by 20,000 (rounded to the nearest whole number).(B)In the case of any other county, the number of drop boxes shall be equal to or greater than one.(2)TimingFor purposes of this subsection, the number of individuals who reside in a county and who are registered to vote in the election shall be determined as of the 90th day before the date of the election.(e)Location of drop boxesThe State shall determine the location of drop boxes provided under this section in a county on the basis of criteria which ensure that the drop boxes are—(1)available to all voters on a non-discriminatory basis;(2)accessible to voters with disabilities (in accordance with subsection (c));(3)accessible by public transportation to the greatest extent possible;(4)available during all hours of the day; and(5)sufficiently available in all communities in the county, including rural communities and on Tribal lands within the county (subject to subsection (f)).(f)Rules for drop boxes on Tribal landsIn making a determination of the number and location of drop boxes provided under this section on Tribal lands in a county, the appropriate State and local election officials shall—(1)consult with Tribal leaders prior to making the determination; and(2)take into account criteria such as the availability of direct-to-door residential mail delivery, the distance and time necessary to travel to the drop box locations (including in inclement weather), modes of transportation available, conditions of roads, and the availability (if any) of public transportation.(g)Posting of informationOn or adjacent to each drop box provided under this section, the State shall post information on the requirements that voted absentee ballots must meet in order to be counted and tabulated in the election.(h)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2022 and each succeeding election for Federal office..(b)Conforming amendment relating to enforcementSection 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304. (c)Clerical amendmentThe table of contents of such Act is amended—(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and(2)by inserting after the item relating to section 303 the following new item:Sec. 304. Use of secured drop boxes for voted absentee ballots..